Citation Nr: 0200125	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1960 to 
January 1963.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) in St. Petersburg, Florida, denied 
entitlement to service connection for schizoaffective 
disorder.

In March 2001, the Board remanded the claim to the RO for 
readjudication pursuant the Veterans Claims Assistance Act of 
2000 (VCAA).  Earlier in March 2001, the RO sent the veteran 
a letter which advised him of the change in the law under 
VCAA, including the VA's duty to assist the veteran in the 
development of his claim, the duty to notify him of evidence 
he should submit to support his claim, and the notification 
requirements concerning the RO's inability to obtain evidence 
identified by the veteran.

In April 2001, the veteran contacted the RO to inform it that 
the only new evidence which existed was treatment records 
generated by the VA outpatient treatment center at 
Jacksonville, Florida.  The RO obtained these records.  The 
records showed continuing treatment for bipolar type 
schizoaffective disorder.

After considering the additional evidence in the context of 
VCAA, the RO again denied the claim.  In June 2001, the 
veteran and his representative were provided notice of that 
decision and a supplemental statement of the case.


REMAND

As noted in the Board's March 2001 remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.  See also 66 Fed Reg. 45620, 
(Aug. 29, 2001).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified before the undersigned Member of the 
Board that he was hospitalized during his serviced for 
neuropsychiatric treatment at Womack Army Hospital and 
treated with Thorazine.  Recently, he has been hospitalized 
at Riverside Hospital in Jacksonville, Florida, and 
Jacksonville Memorial Hospital.  

In a letter dated in January 2000, a private physician who 
had reviewed some of the veteran's records, including some 
service medical records, noted that the veteran's first 
hospitalization occurred in January 1962.  The physician 
appears to express the opinion that the veteran's "psychotic 
symptoms" were "probably aggravated by the stress related 
to his intense training at that time."

The claims file also contains an indication that the veteran 
has applied for disability benefits administered by the 
Social Security Administration.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should take all necessary steps 
to obtain any mental hygiene records and 
clinical records of the veteran's 
treatment at Womack Army Hospital 
beginning in January 1962.  Such records 
should be associated with the claims 
folder.

2.  The RO should obtain any treatment 
records from the VA outpatient clinic in 
Jackson, Florida, that are not already of 
record, and associate them with the 
claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
such claim(s).

4.  The RO should schedule the veteran 
for a VA neuropsychiatric examination to 
determine the nature, etiology, and 
extent of his psychiatric disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should indicate 
the correct, current diagnosis or 
diagnoses, and express an opinion whether 
it is as likely as not that there is a 
nexus between the veteran's current 
psychiatric disability and disease or 
injury during the veteran's active 
military service.  All indicated tests 
and diagnostic studies should be 
performed.  A discussion of the facts and 
the medical principles involved will be 
of considerable assistance to the Board. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied. 

6.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
issue of entitlement to service 
connection for schizoaffective disorder.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



